DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Hutter reference (US Patent Publication No. 2009/0226663).
4.	Regarding claim 1, the Hutter reference discloses:
an insulated bolt cap (FIG. 2) comprising:
an upper plate (46) coupled with a lower plate (48) to form an interior space (FIG. 2);
an insulation material (52) disposed in the interior space (FIG. 2);
wherein an underside surface (FIG. 2) of the lower plate (48) has an opening (42) sized and dimensioned to receive a bolt (FIG. 2); and
a compression material (64) disposed on an underside of the lower plate (FIG. 3) [Paragraph 0027].
5.	Regarding claim 2, the Hutter reference further discloses:
wherein the compression material comprises silicone [Paragraph 0027].
6.	Regarding claim 4, the Hutter reference further discloses:
wherein the upper plate is parallel to the lower plate (FIG. 3—at least a portion of the upper plate is parallel to the lower plate).
7.	Regarding claim 5, the Hutter reference further discloses:
wherein the upper plate is a substantially flat circular disk (FIG. 2).
8.	Regarding claim 7, the Hutter reference further discloses:
wherein the lower plate comprises a circular bowl having a tapered perimeter and a flanged outer edge (FIG. 3).
9.	Regarding claim 8, the Hutter reference further discloses:
wherein the insulation material has a tapered perimeter (FIG. 3).
10.	Regarding claim 9, the Hutter reference further discloses:
wherein the upper plate has a reinforced region (54) (FIG. 3).
12.	Regarding claim 11, the Hutter reference further discloses:
wherein the upper plate has at least one indentation (54) configured to receive a prong (56) of a tightening tool (58).
13.	Regarding claim 12, the Hutter reference further discloses:
wherein the opening comprises a nut having internal threads configured to mate with external threads on the bolt (FIG. 2).
14.	Regarding claim 13, the Hutter reference discloses:
a method of insulating an end of a bolt (18) that couples an insulating blanket (12) to a plate of a nacelle (14) (FIG. 2), the method comprising: 
providing a cavity (20) in a side of the insulating blanket, the cavity having a bolt (18) (FIG. 2); 
providing an insulated bolt cap (24) comprising an upper plate (46) coupled with a lower plate (48) and an insulation material (52) disposed in a space between the upper plate and the 
lower plate (FIG. 2), wherein an underside surface of the lower plate has a threaded opening (42) sized and dimensioned to receive the bolt (FIG. 2); and 
screwing the threaded opening onto the bolt [Paragraph 0026].
15.	Regarding claim 14, the Hutter reference further discloses:
wherein the upper plate and lower plate comprise a metal foil [Paragraph 0026—disclosing a metal stainless steel].
The Hutter reference fails to disclose that the metal is a foil.  The examiner takes Official Notice that it is well known in the art to form a metal, such as stainless steel, into a foil for the purpose of allowing a variety of configurations.  
16.	Regarding claim 15, the Hutter reference further discloses:
wherein the shape of the underside surface of the insulated bolt cap is configured to nest with the shape of the cavity (FIG. 3).
17.	Regarding claim 16, the Hutter reference further discloses:
wherein the upper plate has one or more indentations (54).
18.	Regarding claim 17, the Hutter reference further discloses:
wherein the step of screwing the insulated bolt cap onto the bolt comprises inserting a tool (58) into the one or more indentations (54) and rotating the tool to rotate the insulated bolt cap [Paragraph 0026].
19.	Regarding claim 18, the Hutter reference further discloses:
wherein the insulating blanket and the insulation material in the space between the upper plate and the lower plate are made of the same material [Paragraph 0021—refractory cloth material for blanket and Paragraph 0026—refractory cloth material for insulation material (52)]. 
Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	Claim 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hutter reference.
22.	Regarding claim 3, the Hutter reference fails to disclose:
a second compression material coupled to an underside surface of the upper plate.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to use a second compression material coupled to an underside surface of the upper plate, since it has been held that mere duplication of the essential working parts of a device and rearranging of parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-B) & MPEP 2144.04 (VI-C).   
23.	Regarding claim 6, the Hutter reference fails to disclose:
wherein the upper plate is a concave disk.
The Hutter reference discloses the same invention substantially as claimed except for the upper plate being a concave disk.  Instead, the Hutter reference discloses the upper plate being a convex disk.  At the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use an upper plate that is concave because the Applicant has not disclosed that an upper plate that is concave provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the reference upper surface that is convex and the Applicant’s invention to perform equally well with either the upper surface that is convex taught by the Hutter reference or the claimed upper surface that is concave because both the convex and the concave would perform the same function of attaching to the bolt and do not appear to provide any unexpected results. 
24.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Hutter reference in view of the Stephenson reference (CN 1659342 A).
25.	Regarding claim 10, the Hutter reference fails to disclose:
wherein the reinforced region has at least first and second spaced apart indentations, configured to receive prongs of a tightening tool.
The Stephenson reference teaches it is conventional in the art of rotational attachment to provide as taught in (FIGS. 15-16) wherein the reinforced region has at least first (96) and second (96) spaced apart indentations, configured to receive prongs of a tightening tool [Paragraph 0024 of the Best Mode of the Invention].  Such configurations/structures would allow the prevention of removing the plug without permission [Paragraph 0024 of the Best Mode of the Invention].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the bolt cap of the reference, such that the bolt cap further includes wherein the reinforced region has at least first and second spaced apart indentations, configured to receive prongs of a tightening tool, as clearly suggested and taught by the Stephenson reference, in order to allow the prevention of removing the plug without permission [Paragraph 0024 of the Best Mode of the Invention].  
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747